DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 29 November 2022 have been considered by the examiner.

Response to Amendment
The amendment, filed 03 November 2022, is fully responsive.

Applicant’s amendments to the claims 5 and 18 have overcome each and every 112(b) rejections previously set forth. The 112(b) rejections of the claims 5 and 18 have been withdrawn.

Response to Arguments
Applicant’s arguments (see Amendment pages 8-11) with respect to the 102 rejection of claim 1 are directed to that the “102 rejection of Claim 1 appears to rely on an interpretation of the claim term ‘one or more parameters of the predictive model’ which Applicant believes is broader than the broadest reasonable interpretation.”
In view of the detailed description provided in Bengea, a person of ordinary skill in the relevant art would appreciate that the one or more parameters of the predictive model can be input parameters, output parameters for controllers, operational parameters, model parameters or parameters of equation of the predictive model. Bengea describes on at least paragraphs [0008], [0025], [0029], [0039], and [0040] and illustrates in Figures 2 and 5.  However, in light of the specific interpretation provided on pages 8-11 of the Amendment of how the Office is to construe the “adjusting one or more parameters of the predictive model”, the Office elaborates on further explanation of why Bengea still describes the interpretation given in the Amendment (see Claim Rejections - 35 USC § 102 section below).  The Office respectfully reminds the Applicant that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Accordingly, Applicant’s arguments are not persuasive, and the 102 rejection of claim 1, and similarly claims 15 and 20, are maintained.

Applicant’s arguments (see Amendment pages 12-13) with respect to the 102 rejection of claim 8 are directed to that “the HVAC system or a set of dynamics of one or more zones in the building." Referring back to discussion of Claim 1 above, Applicant submits that the ‘operational range of the damper or valve’ cited for the claimed ‘one or more parameters of the predictive model’ in Claim 1 does not ‘define a set of dynamics of the HVAC system or a set of dynamics of one or more zones in the building’ as required by Claim 8. This feature of Claim 8 is therefore not taught or suggested by the cited art when read in combination with Claim 1, from which Claim 8 depends.”
In light of the specific interpretation provided on pages 8-11 of the Amendment of how the Office is to construe the “one or more parameters of the predictive model”, see Examiner’s response above, the Office elaborates on further explanation of why Bengea still describes the interpretation given in the Amendment of claim 8 (see Claim Rejections - 35 USC § 102 section below).
Accordingly, Applicant’s arguments are not persuasive, and the 102 rejection of claim 8 is maintained.

Applicant’s additional arguments (see Amendment Pages 13-14) with respect to the 103 rejection of claim 3 have been fully considered and are persuasive.  The 103 rejection of the claim 3 has been withdrawn.

Applicant’s additional arguments (see Amendment Page 15) with respect to the 102 rejection of claim 5 have been fully considered and are persuasive.  The 102 rejection of the claim 5 has been withdrawn.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 4, 6, 8, 10-11, 13-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bengea et al. (US 2017/0314800 A1), hereinafter ‘Bengea’.

Regarding claim 1, Bengea teaches:
A method for automatically adapting a predictive model used to control a heating, ventilation, or air conditioning (HVAC) system in a building to make adjustments based on a detected fault in the HVAC system, the method comprising: (Bengea: Abstract, figures 2 and 5 “In one aspect, a method of generating a model for HVAC system control is provided. The method includes generating a model of the performance of an HVAC system, providing the generated model to at least one of an optimal control system and a diagnostic system, and automatically tuning the HVAC system using the generated model and at least one of the optimal control system and the diagnostic system.”; [0002] “The subject matter disclosed herein relates to control and diagnostic systems and, more specifically, to building and HVAC control and diagnostic systems.”; [0028] “As illustrated in FIG. 2, the method for estimating the model parameters may be used as part of an adaptive and/or fault tolerant HVAC control system 200. By periodically estimating model parameters associated with the control and/or diagnostics systems, system 200 may self-configure and tolerate faults.”; [0039] “In the exemplary embodiment, fault detection and diagnostics module 512 receives sensor data from sensor data level 530 and determines and identifies if operational faults exist in HVAC components. If component faults are detected, a signal indicative of the component fault is sent to model predictive control module 514, which then determines new operational set points or parameters for controllers at the subsystem control level 540.”) [The combination of the models in the system or the adaptive and fault tolerant HVAC control system, as illustrated in Figures 2 and 5, reads on “a predictive model used to control …”. Self-configuring reads on “automatically adapting”. Determining the new operational set points or parameters based on the signal indicative of the component fault reads on “to make adjustments based on a detected fault”.]
obtaining an indication of the detected fault in the HVAC system; (Bengea: [0039], figure 5 “In the exemplary embodiment, fault detection and diagnostics module 512 receives sensor data from sensor data level 530 and determines and identifies if operational faults exist in HVAC components. If component faults are detected, a signal indicative of the component fault is sent to model predictive control module 514, which then determines new operational set points or parameters for controllers at the subsystem control level 540. As such, the control system can adapt to varying health of components (e.g., varying performance issues) while still meeting comfort requirements.”) [Receiving sensor data and determining and identifying if operational faults exist in HVAC components to generate the signal indicative of the component fault based on the sensor data reads on “obtaining an indication …”.]
determining an impact of the detected fault on an operational performance of at least one of the HVAC system or a zone of the building; (Bengea: [0034] “This integrated system accommodates the HVAC subsystem faults, by using the fault information to adapt the control algorithms. For example, when the Diagnostics module isolates and characterizes the fault associated with the damper or valve, whose operational range may become restricted in time, the control system uses this new information to generate control inputs that are optimal within this restricted range. Existing HVAC control systems do not detect and utilize this information as described herein, which may result in lack of comfort or excessive energy consumption.”; [0039], figure 5 “In the exemplary embodiment, fault detection and diagnostics module 512 receives sensor data from sensor data level 530 and determines and identifies if operational faults exist in HVAC components. If component faults are detected, a signal indicative of the component fault is sent to model predictive control module 514, which then determines new operational set points or parameters for controllers at the subsystem control level 540. As such, the control system can adapt to varying health of components (e.g., varying performance issues) while still meeting comfort requirements.”) [By isolating and characterizing the fault associated with the damper or valve, the new information regarding operational range of the damper or valve becoming restricted (or varying performance issue), leading to lack of comfort or excessive energy consumption reads on “determining an impact of the detected fault on an operational performance …”.]
adjusting one or more parameters of the predictive model based on the impact of the detected fault to generate a fault-adapted predictive model; and (Bengea: Figures 2 and 5; [0023] “The improved systems also include a method for estimating parameters of those models and for reconfiguring the control system to accommodate various component faults.”; [0026] “The method for estimating the model parameters includes a set of algorithms that generate specific HVAC effectors commands that enable estimation of parameters of selected HVAC components. These effector commands include specific coordinated actuator commands executed during a selected time interval. For example, to estimate the thermal inertia and the load in a specific zone, the effector commands are either damper and hot/cold position (at the actuator level) or the corresponding set points (supplied air temperature and air mass flow rate). These effectors are coordinated and varied over a period of time (e.g., a few hours) in such a way that the correlation between their values and the resulting zone temperature reveals the sough model parameters.”; [0028] “As illustrated in FIG. 2, the method for estimating the model parameters may be used as part of an adaptive and/or fault tolerant HVAC control system 200. By periodically estimating model parameters associated with the control and/or diagnostics systems, system 200 may self-configure and tolerate faults.”; [0032] “The designated inputs from module 204 and resulting measurements 214 for the component operating ranges are used to generate a model of the component performance, which may be supplied to parameter estimation module 206. In the exemplary embodiment, module 206 utilizes the model to predict outputs of the HVAC system and/or components. The estimated outputs (along with actual measured outputs) may then be used with adaptive control module 208 and with diagnostics module 210. The adaptive control algorithms use the estimated parameter values to change the inputs in order to optimize the system performance while meeting comfort restraints. The diagnostics algorithm uses the value to learn parameters and model to detect and isolate faults during normal operation. For example, if the outlet temperature of the hot/cold deck does not correspond to a predicted value (based on inlet temperature, air flow, and valve position), this may lead to an increased likelihood of a faulty component. If more evidence is favorable toward this hypothesis, the likelihood of a fault increases. As such, the HVAC system may then be automatically controlled to optimize the system performance based on the generated model and parameter estimation module 206.”) [Automatically optimizing the system performance based on the generated model and parameter estimation module, where the parameter estimation module estimates model parameters, reads on “adjusting one or more parameters”, and the adaptive control algorithms using the estimated parameter values upon the likelihood of the fault reads on “a fault-adapted predictive model”.]
operating the HVAC system to control an environmental condition of the building using the fault-adapted predictive model. (Bengea: Figures 2 and 5; [0032] “As such, the HVAC system may then be automatically controlled to optimize the system performance based on the generated model and parameter estimation module 206.”; [0039] “In the exemplary embodiment, fault detection and diagnostics module 512 receives sensor data from sensor data level 530 and determines and identifies if operational faults exist in HVAC components. If component faults are detected, a signal indicative of the component fault is sent to model predictive control module 514, which then determines new operational set points or parameters for controllers at the subsystem control level 540. As such, the control system can adapt to varying health of components (e.g., varying performance issues) while still meeting comfort requirements.”) [The predictive control module 514 determining the new operational set points or parameters for the controllers 540 to control the HVAC system, as illustrated in figure 5, reads on “operating the HVAC system to control an environmental condition of the building …”]

Regarding claim 4, Bengea teaches all the features of claim 1.
Bengea further teaches:
wherein the detected fault is at least one of: a fault that results in a constant cooling or heating, a fault that renders the HVAC system unavailable, a fault that reduces an available capacity, or a fault that reduces an efficiency of the HVAC system. (Bengea: [0003] “Building system controls may be based on mathematical representations of heat transfer for various components at different levels of the system. During long term operation, the components may be affected by malfunctions or the overall system may be subjected to changes that contribute to overall performance degradation. To efficiently control these components, control schedules need to be tuned and the health of the components needs to be estimated on a regular basis.”; [0034] “For example, when the Diagnostics module isolates and characterizes the fault associated with the damper or valve, whose operational range may become restricted in time, the control system uses this new information to generate control inputs that are optimal within this restricted range.”) [Performance degradation or restriction of operational range reads on “a fault that reduces an available capacity, or a fault that reduces an efficiency”.]

Regarding claim 6, Bengea teaches all the features of claim 1.
Bengea further teaches:
wherein the adjusting the one or more parameters of the predictive model comprises triggering an identification process of at least one of: one or more dynamics of the HVAC system; or one or more dynamics of the building, wherein the identification process is based on an accuracy error exceeding a threshold. (Bengea: [0036] “Supervisory fault-tolerant control level 510 includes a fault detection and diagnostics control module 512 and a model predictive control module 514. Fault detection and diagnostics control module 512 includes fault models 516, which include correlations between HVAC component variables and sensor measurements, and detect algorithms, which generate signals indicative of faults when the predicted outputs are different than sensor measurements”) [The predicted outputs from the HVAC component variables reads on “one or more dynamics of the HVAC system”, and the sensor measurement reads on “a threshold”. The predicted outputs being different than the sensor measurements reads on “an accuracy error exceeding a threshold”.]

Regarding claim 8, Bengea teaches all the features of claim 1.
Bengea further teaches:
wherein the one or more parameters define a set of dynamics of the HVAC system or a set of dynamics of one or more zones in the building; and (Bengea: [0026] “The method for estimating the model parameters includes a set of algorithms that generate specific HVAC effectors commands that enable estimation of parameters of selected HVAC components. These effector commands include specific coordinated actuator commands executed during a selected time interval. For example, to estimate the thermal inertia and the load in a specific zone, the effector commands are either damper and hot/cold position (at the actuator level) or the corresponding set points (supplied air temperature and air mass flow rate). These effectors are coordinated and varied over a period of time (e.g., a few hours) in such a way that the correlation between their values and the resulting zone temperature reveals the sough model parameters.”) [The resulting zone temperature reads on “a set of dynamics of one or more zones”.]
the method further comprises adjusting one or more threshold values for control variables in the HVAC system. (Bengea: [0040] “With reference to FIG. 3, a method 300 of generating a model for HVAC system control is described. Method 300 generates a model of the performance of the HVAC system, which may include modeling the performance of one or more components of the HVAC system. The method includes, at step 302, generating a sequence of inputs to maximize and vary the operating range of the HVAC system or certain components. The operating change is maximized by generating inputs (temperature, airflow, actuator positions, etc.) with ranges that span the entire range of each input, which ensures that the system response is generated in a large number of representative operational scenarios, which facilitate accurate parameter estimates. At step 304, operating parameters of the system/components are varied based on the generated inputs to excite the overall HVAC system into a wide range of operating conditions.”) [The range means that there are a minimum and a maximum values, which reads on “one or more threshold values”.]

Regarding claim 10, Bengea teaches all the features of claim 1.
Bengea further teaches:
wherein the obtaining the indication of the detected fault in the HVAC system comprises: receiving data from one or more HVAC sensors, the data comprising operational information relating to at least one of the HVAC system or the zone of the building; comparing the data to a predetermined range of normal operation; and determining the detected fault based on the data being outside of the predetermined range of normal operation. (Bengea: [0032] “The designated inputs from module 204 and resulting measurements 214 for the component operating ranges are used to generate a model of the component performance, which may be supplied to parameter estimation module 206. In the exemplary embodiment, module 206 utilizes the model to predict outputs of the HVAC system and/or components. The estimated outputs (along with actual measured outputs) may then be used with adaptive control module 208 and with diagnostics module 210. The adaptive control algorithms use the estimated parameter values to change the inputs in order to optimize the system performance while meeting comfort restraints. The diagnostics algorithm uses the value to learn parameters and model to detect and isolate faults during normal operation. For example, if the outlet temperature of the hot/cold deck does not correspond to a predicted value (based on inlet temperature, air flow, and valve position), this may lead to an increased likelihood of a faulty component. If more evidence is favorable toward this hypothesis, the likelihood of a fault increases. As such, the HVAC system may then be automatically controlled to optimize the system performance based on the generated model and parameter estimation module 206.”) [The estimated operating range of outputs reads on “a predetermined range of normal operation”, and the measured output reads on “operational information”.]

Regarding claim 11, Bengea teaches all the features of claim 1.
Bengea further teaches:
wherein the adjusting the one or more parameters of the predictive model comprises re-identifying the predictive model by performing an event-based system identification process. (Bengea: claim 15 “identifying failures of one or more components of the HVAC system; calculating and updating control system parameters based on the identified component failures, wherein the control system parameters include at least one of HVAC component model parameters, control-objective coefficients, component operational constraints, and actuator operating ranges; and modifying the control system parameters to maximize an occupant thermal comfort and minimize energy consumption, wherein the occupant thermal comfort is calculated based on deviations of space temperature from set points, and wherein the energy consumption is estimated based on the sum of HVAC component energy consumption.”) [The updating of the model parameters reads on “re-identifying the predictive model”, the component failures read on “event”, and the updating based on the identified component failures reads on “event-based system identification process”.]

Regarding claim 13, Bengea teaches all the features of claim 1.
Bengea further teaches:
wherein the operating the HVAC system to control the environmental condition of the building comprises using the fault-adapted predictive model to generate constraints for an optimization problem. (Bengea: [0036] “…optimization algorithm module 524, which generates values of the HVAC actuators and set points by solving an optimization problem formulation which includes the mentioned models, constraints, weather and occupancy forecasts, and control objectives.”)

Regarding claim 14, Bengea teaches all the features of claim 1.
Bengea further teaches:
wherein the obtaining the indication of the detected fault in the HVAC system comprises obtaining an indication of abnormal operation in one or more building management systems (BMSs) or degradation in compressor operation or air flow restriction in an air duct or refrigerant leakage. (Bengea: [0022] “The controllers of the lower, local level 30 are implemented directly in the embedded processor of the individual HVAC equipment control hardware. The controllers of local level 30 include simple rules that control the HVAC actuators (e.g., valves, dampers) in order to meet set points generated by the higher level supervisory level 20.”; [0023] “As such, when implemented, the control and diagnostic systems respectively generate some values for the actuators and faults based on simple rules.”; [0034] “For example, when the Diagnostics module isolates and characterizes the fault associated with the damper or valve, whose operational range may become restricted in time, the control system uses this new information to generate control inputs that are optimal within this restricted range.”) [The valve or damper operational range becoming restricted reads on “air flow restriction in an air duct”.]

Regarding claim 15:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 20:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bengea, in view of Song et al. (US 2019/0234638 A1), hereinafter ‘Song’.
Regarding claim 7, Bengea teaches all the features of claim 1.
Bengea does not explicitly teach: wherein the determining the impact of the detected fault comprises calculating a thermal capacitance within a building zone, the thermal capacitance related to the operational performance of the HVAC system.
Song teaches:
wherein the determining the impact of the detected fault comprises calculating a thermal capacitance within a building zone, the thermal capacitance related to the operational performance of the HVAC system. (Song: [0072] “The system 10 is capable of monitoring the performance of the HVAC components and detecting a variety of common faults in real-time, including losses of home envelope integrity, degradation in performance of the individual HVAC components, HVAC operational faults, home operational faults, and leakages in the air distribution ducts. This capability is provided by the Performance Monitoring and Fault Detection (PMFD) Algorithm described above.”; [0080] “In a preliminary version of the system 10 disclosed herein, to closely represent the temperature dynamics of a home, the home thermal dynamic responses to exogenous inputs, such as weather and internal load changes, were modeled (FIG. 12). A Resistance-Capacitance (R-C) model was used to capture the thermal dynamics over an extended prediction period. The R-C model is based on fundamental heat transfer and thermodynamics laws but is simplified by consolidating parameters and variables that are either costly or impossible to measure. Power use was inferred from two heating/cooling system electric current measurements and an assumed home voltage, and a space air temperature sensor.”; [0082] “The in-situ efficiencies are then compared either to these code-compliant benchmarks or to initial actual values of the in-situ efficiencies to detect performance degradation and faults in home operations and degradation of the thermal structural components, such as window seals, weather-stripping, and insulation in walls, which can settle, leaving gaps in the insulation.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bengea and Song before them, to modify the control system that generates optimal control inputs by using information that is a result of a component fault to incorporate determining the performance monitoring algorithm that considers the thermal model of the space.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve determining performance degradations and faults in the thermal structural components (Song: [0072] “The system 10 is capable of monitoring the performance of the HVAC components and detecting a variety of common faults in real-time, including losses of home envelope integrity, degradation in performance of the individual HVAC components, HVAC operational faults, home operational faults, and leakages in the air distribution ducts.”).


Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bengea, in view of Pham (US 2005/0235664 A1), hereinafter ‘Pham’.

Regarding claim 9, Bengea teaches all the features of claim 1.
Bengea does not explicitly teach: selecting an optimal control scheme by: determining the detected fault is a decreased efficiency type of fault and an effect of the detected fault on at least one of the HVAC system or the zone of the building, the effect comprising a tangible amount of energy added to or removed from the HVAC system; and adjusting the one or more parameters of the predictive model to incorporate the effect of the detected fault.
Pham teaches:
wherein selecting an optimal control scheme comprises: determining the detected fault is a decreased efficiency type of fault and the effect of the detected fault on at least one of the HVAC system or the zone of the building, the effect comprising a tangible amount of energy added to or removed from the HVAC system; and adjusting one or more parameters of the predictive model to incorporate the effect of the detected fault. (Pham: [0100] “While FIG. 15 depicts an operating temperature range for low-side faults, it should be understood that temperature ranges defining compressor operating modes for low-side faults may range depending on the particular compressor 10 or system 11. In other words, the specific ranges defining normal, reduced-capacity, and shutdown modes may vary depending on the particular compressor 10 and application. A similar graph could be created for defining a normal, reduced-capacity, and shutdown mode using specific high-side faults. Such an arrangement would define acceptable power consumption ranges for the compressor and would therefore dictate acceptable faults under which the compressor 10 could continue operation under a reduced-capacity mode without causing damage. Again, high-side ranges defining acceptable operating parameters may similarly fluctuate depending on the particular compressor 10 and system 11.”; [0105] “Specifically, discharge line temperature data and current data can be used to determine condenser temperature, evaporator temperature, suction superheat, discharge superheat, compressor capacity, and compressor efficiency.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bengea and Pham before them, to modify the control system that generates optimal control inputs by using information that is a result of a component fault to incorporate defining acceptable power consumption ranges under which the component could continue operation without causing damage.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve optimizing the control system depending on the particular component and its application (Pham: [0100] “While FIG. 15 depicts an operating temperature range for low-side faults, it should be understood that temperature ranges defining compressor operating modes for low-side faults may range depending on the particular compressor 10 or system 11. In other words, the specific ranges defining normal, reduced-capacity, and shutdown modes may vary depending on the particular compressor 10 and application. A similar graph could be created for defining a normal, reduced-capacity, and shutdown mode using specific high-side faults. Such an arrangement would define acceptable power consumption ranges for the compressor and would therefore dictate acceptable faults under which the compressor 10 could continue operation under a reduced-capacity mode without causing damage. Again, high-side ranges defining acceptable operating parameters may similarly fluctuate depending on the particular compressor 10 and system 11.”).

Regarding claim 17, Bengea teaches all the features of claim 15.
The claim recites similar limitations as corresponding claim 9 and is rejected using the same teachings and rationale.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bengea, in view of Posner et al. (US 2020/0372030 A1), hereinafter ‘Posner’.
Regarding claim 12, Bengea teaches all the features of claim 1.
Bengea does not explicitly teach: performing a fault detection process to generate the indication of the detected fault, the fault detection process comprising using a neural network to detect abnormal operation of the HVAC system based on a set of training data that indicates normal operation of the HVAC system.
Posner teaches:
performing a fault detection process to generate the indication of the detected fault, the fault detection process comprising using a neural network to detect abnormal operation of the HVAC system based on a set of training data that indicates normal operation of the HVAC system. (Posner: [0036] “In embodiments, the machine learning model may be used for anomaly detection. Three broad categories of anomaly detection techniques exist. Unsupervised anomaly detection techniques detect anomalies in an unlabeled test data set under the assumption that the majority of the instances in the data set are normal by looking for instances that seem to fit least to the remainder of the data set. Supervised anomaly detection techniques may provide, as training input, a first data set that has been labeled as “normal” and a second data set that has been labeled as “abnormal”, and training a classifier using the first and second data sets to determine whether an unlabeled input should be labeled as “normal” or “abnormal.” Semi-supervised anomaly detection techniques construct a model representing normal behavior from a given normal training data set, and then test the likelihood of a test instance to be generated by the model.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bengea and Posner before them, to modify the control system that generates optimal control inputs by using information that is a result of a component fault to incorporate using machine learning with training data to determine an abnormal operation.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve determining anomaly in operations (Posner: [0036] “In embodiments, the machine learning model may be used for anomaly detection.”).


Allowable Subject Matter
Claims 2-3, 5, 16 and 18-19 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Primary Examiner, Art Unit 2116